DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.

Status of Claims
Claims 1-15 and 17-20 have been amended in the response filed April 13, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 50.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or a joint inventor, at the time the application was filed, had possession of the claimed invention.	

 Claim 3 recites: “converting the two or more inputs into one or more informational snippets”. Although providing literal support in the disclosure, the conversion of the inputs into informational snippets is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventors had possession of the claimed invention at the time the application was filed. For example, the disclosure describes: 
[0038] the details provided by the user may be converted into informational snippets that can be provided to an order fulfiller as an order notification. It should be understood that the instructions relate to the user's intended recipient, relationship, reason for purchasing the gift product, goal, and other information provided by the user, and convey the snippets incorporating some or all of that information to the florist instead of providing a conventional rigid recipe listing the quantity and type of flowers to include in an arrangement. In this manner, the florist can freely associate the information provided in the informational snippets, match them to flower meanings, and select appropriate types of flowers for the custom arrangement that is reflective of the user's reason, relationship, and goal(s).
Although disclosing that the inputs can be converted into informational snippets that are used to convey instructions, the disclosure does not adequately describe how the inputs are converted into snippets of information, for example, by using a specific equation, calculation, algorithm, or method. The disclosure fails to describe what the informational snippets are in regards to the inputs received, what information from the inputs are used for the conversion, and the method in which the conversion happens. Applicant’s failure to disclose how conversion of the inputs into informational snippets is intended to be achieved raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). Examiner notes this is not an enablement rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 recites: “a corresponding that is sequentially related to another node in the data structure.” It is unclear what “a corresponding” is. The metes and bounds of this limitation are unclear because it is unknown what “a corresponding” is. Therefore, claim 2 is rejected.
For purposes of examination, Examiner will interpret “a corresponding that is sequentially related to another node in the data structure” as “a corresponding node that is sequentially related to another node in the data structure.”

Claim 3 recites: “converting the two or more inputs into one or more informational snippets.” Converting the inputs into informational snippets renders the claim indefinite because it is unclear how the inputs are being converted into informational snippets. The disclosure describes that the inputs are synthesized and then converted into informational snippets, but the disclosure does not describe how the conversion feature is achieved. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the inputs are being converted into informational snippets.
For the purposes of examination the Examiner will interpret the manner of converting the two or more inputs into one or more informational snippets as any method for obtaining snippets of information from two or more inputs.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the computer implemented method, as claimed in claims 1-9, is directed to a process. Additionally, the non-transitory computer readable medium, as claimed in claims 10-16, is directed to an article of manufacture. Furthermore, the system, as claimed in claims 17-20, is also directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of product customization. Specifically, representative claim 1 recites the abstract idea of: 
presenting a plurality of prompts;
receiving a plurality of user inputs representative of factors affecting product selection from a user, each user input of the plurality of user inputs associated with one or more corresponding nodes that defines a sequential relationship between the corresponding nodes, wherein two or more user inputs of the plurality of user inputs are each responsive to respective prompts of the plurality of prompts presented, wherein a second user input depends on a first user input, wherein at least one user input of the plurality of user inputs is a natural language user input, and wherein at least one of the respective prompts depends on a previous user input;
generating a product name;
generating a product description;
generating at least one product customization option;
generating a plurality of expenditure options based on the plurality of user inputs;
communicating each of the product name, the product description, the at least one product customization option, and the plurality of expenditure options to the user;
receiving a user selection for each of a product customization and an expenditure amount, each selection associated with the one or more corresponding nodes traversed;
generating, based on the user inputs and user selection, a set of instructions for creating the gift product; and
transmitting the set of instructions to a creator of the gift product.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of product recommendation, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because generating and communicating product customization for a gift product are marketing and sales activities. Furthermore, generating a list of instructions for creating the customized gift product is managing personal behavior. Thus, representative claim 1 recites an abstract idea. 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, receiving a plurality of user inputs representative of factors affecting product selection from a user, each user input of the plurality of user inputs associated with one or more corresponding nodes that defines a sequential relationship between the corresponding nodes, wherein two or more user inputs of the plurality of user inputs are each responsive to respective prompts of the plurality of prompts presented, wherein a second user input depends on a first user input, wherein at least one user input of the plurality of user inputs is a natural language user input; and receiving a user selection for each of a product customization and an expenditure amount, each selection associated with the one or more corresponding nodes traversed are types of observation. Additionally, presenting a plurality of prompts, wherein at least one of the respective prompts depends on a previous user input; generating a product name; generating a product description; generating at least one product customization option; generating a plurality of expenditure options based on the plurality of user inputs; generating, based on the user inputs and user selection, a set of instructions for creating the gift product; and transmitting the set of instructions to a creator of the gift product are types of judgement. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a product customization system comprising a user interface communicatively coupled to a networked user device comprising a processor device, the user interface comprises a visual interface or an audio interface, a data structure, and a remote computing device.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of product  occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-9 do not aid in the eligibility of independent claim 1. For example, claim 7 merely further defines the abstract limitations of claim 1. Additionally, claims 2-6 and 8-9 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 7-9 include additional elements of a screen, a display, a touch sensitive device, and an audio device. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 2-9 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking an article of manufacture and a machine, respectfully, claims 10-16 and 17-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-9. It is noted that claim 10 includes additional elements of a non-transitory computer readable medium embodying instructions executable by a computing device, user interface comprising a visual interface or an audio interface, a first user interface of the computing device, a data structure, a second user interface of the computing device, and a remote computing device, and claim 17 includes additional elements a gift product customization system comprising: a storage device comprising a data structure; a first computing device connected to a network comprising a first user interface, a second user interface, and a processor device; and a second computing device connected to the network configured to transmit via the network. However, these additional elements do not integrate the abstract idea into a practical application because, similar to claims 1-9, they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because, similarly to claims 1-9, they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 10-16 and 17-20 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8, 10-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fingerer et. al. (US 20110252348 A1, herein referred to as Fingerer), in view of  Spivack (US 20120117005 A1, herein referred to as Spivack).

	With respect to claim 1, Fingerer discloses:
	A computer implemented method for generating a gift product, comprising {Fingerer, see at least: fig 3; [0052] bouquet templates may also correspond to particular themes, such as, e.g., but not limited to, Valentine's Day, graduation, wedding, or an anniversary, etc; [0092] the user may then be able to e-mail that real-time video to the recipient of the gift}:
presenting, by a product customization system comprising a user interface communicatively coupled to a networked user device comprising a processor device, a plurality of prompts, wherein the user interface comprises a visual interface or an audio interface {Fingerer, see at least: fig 1, #104, 106; fig 12, #1202, 1204, 1230; [0037] through the graphical user interface, the floral arrangement creation engine system 102 may provide a plurality of flower choices to a user; [0074] the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer};
receiving, through the user interface, a plurality of user inputs representative of factors affecting product selection from a user {Fingerer, see at least: figs 4-5; [0089] the user input may include variables, such as, e.g., but not limited to, favorite flowers, number of flowers, budget, price range, preferred color, occasion, or theme, etc; [0055] the floral arrangement creation engine system 102 may receive a template selection from the user selecting one of the templates; [0057] user may select a line flower to include in the floral arrangement 200 from the choices; [0059] the floral arrangement creation engine system 102 may receive focal flower selections from the user}, 
wherein two or more user inputs of the plurality of user inputs are each responsive to respective prompts of the plurality of prompts presented by the product customization system {Fingerer, see at least: [0046] the floral arrangement creation engine system 102 may provide a plurality of bouquet template choices to a user; [0056] the floral arrangement creation engine system 102 may provide one or more line flower choices for a user. The line flower choices available may be based on the template received in 406; [0058] the floral arrangement creation engine system 102 may provide one or more focal flower choices for a user}, 
each user input of the plurality of user inputs associated with a data structure {Fingerer, see at least: fig 12, #1210, 1222; [0109] Computer programs… may include object oriented computer programs, and may be stored in… the secondary memory 1210 and/or… removable storage unit 1222, also called computer program products. Such computer programs, when executed, may enable the computer system 1200 to perform the features of the present invention},
wherein a second user input is dependent on a first user input {Fingerer, see at least: [0056] the floral arrangement creation engine system 102 may provide one or more line flower choices for a user. The line flower choices available may be based on the template received in 406 (i.e., line flower choice is dependent on template choice); [0057] user may select a line flower to include in the floral arrangement 200 from the choices}, and
wherein at least one of the respective prompts depends on a previous user input {Fingerer, see at least: [0046] the floral arrangement creation engine system 102 may provide a plurality of bouquet template choices to a user; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template (i.e., selection of the template causes number and location of flower (i.e., prompt) to change for each line, focal, greenery, etc. flower based on the template); [0056] The line flower choices available may be based on the template received in 406; [0069] if a user added line flowers to a location typically used for a focal flower, the floral arrangement creation engine system 102 may detect the use of the line flower in the focal flower location and generate an instructive error message for the user … other suggestions may be generated when the user chooses a wrong mix between line and focal flowers, or a wrong combination of filler and line/focal flowers};
generating a product name {Fingerer, see at least: fig 6-9, minimalist template 1; fig 10, bouquet template 3; [0046] In 404, the floral arrangement creation engine system 102 may provide one or more template choices to a user; [0053] bouquet templates may also correspond to particular themes, such as, e.g., but not limited to, Valentine's Day, graduation, wedding, or an anniversary, etc};
generating a product description {Fingerer, see at least: [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0075] the GUI may also include a tab selection area in which users by select to view line flowers, focal flowers, filler flowers and greenery}; 
generating at least one product customization option {Fingerer, see at least: figs 4-5; [0067] the floral arrangement creation engine system 102 may generate a floral suggestion for the user to improve the floral arrangement 200; [0068] floral suggestions may be alternate suggestions to help users appropriately design an arrangement; [0086] the GUI may also include an animated Bouquet Adviser which may offer regular recommendations to the user on style and presentation or may offer floral suggestions; see also [0059], [0061], [0063], [0088]};
generating a plurality of expenditure options based on the plurality of user inputs {Fingerer, see at least: figs 6-11, “Flower Prices”, “Total Price” (i.e., cost of each line, focal, greenery, etc. is dependent on flower choice); [0074] FIG. 6 illustrates a graphical user interface (GUI) 600 for the creation of a floral arrangement 200 based on a bouquet template};
communicating, via the networked user device, each of the product name, the product description, the at least one product customization recommendation, and the plurality of expenditure options to the user {Fingerer, see at least: fig 1, #104, 106; figs 6-11, “Flower Prices”; [0042] the floral arrangement creation engine system 102 may provide the flower arrangement to the user … the floral arrangement creation engine system 102 may provide the flower arrangement via displaying a representation of the generated floral arrangement 200 on a computer of the user; [0074] FIG. 6 illustrates a graphical user interface (GUI) 600 for the creation of a floral arrangement 200 based on a bouquet template};
receiving a user selection, via the user interface, for each of a product customization recommendation and an expenditure amount {Fingerer, see at least: figs 6-11, “flower prices” (i.e., cost of each line, focal, greenery, etc. is dependent on flower choice); [0055] In 406, the floral arrangement creation engine system 102 may receive a template selection from the user selecting one of the templates presented in 404; [0076] the user may drag-and-drop flower choices from the flower choice area to the floral arrangement area}; and
generating, based on the user inputs and user selection, a set of instructions for creating the gift product {Fingerer, see at least: [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 … a florist may create the actual floral arrangement from actual flowers using the information received by the floral arranger system 108}; and
transmitting, by the networked user device, the set of instructions to a creator of the gift product {Fingerer, see at least: [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 … a florist may create the actual floral arrangement from actual flowers using the information received by the floral arranger system 108}.
While disclosing a computer-implemented method for generating a gift product, Fingerer does not disclose:
each input associated with one or more corresponding nodes in a data structure that defines a sequential relationship between the corresponding nodes, 
wherein at least one user input is a natural language user input; and 
transmitting to a user using a remote computing device.
However, Spivack teaches:
each input associated with one or more corresponding nodes in a data structure that defines a sequential relationship between the corresponding nodes {Spivack, see at least: [0036] The root node 101 receives the user inquiry 103 and recognizes a linguistic pattern... Based on the pattern, the root node 101 parses the user input 103 into a request 104… The root node 101 has a node-service index 102... The node-service index 102 contains a list of services associated with each service node. The root node 101 search through node-service index 102 and matches the request 104 to one or more services associated certain service nodes}, 
wherein at least one user input is a natural language user input {Spivack, see at least: [0035] The input interface 150 can receive a user inquiry 103 from the user 180; [0039] The user inquiry 103 may contain phrases in a natural language}; and 
transmitting to a user using a remote computing device {Spivack, see at least: [0069] it sends out the user request (or a formal representation of it) to services (either local or remote to the system, and either part of the system or run by third-party service providers that have connected with the system); [0112] the machine… may be connected (e.g., networked) to other machines… the machine may operate in the capacity of a server or a client machine in a client-server network environment, or as a peer machine in a peer-to-peer (or distributed) network environment}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an intelligent service engine for receiving and completing requests based on natural language as taught by Spivack in the floral arrangement method of Fingerer in order to support a variety of natural language commands (Spivack: [0011]).

With respect to claim 2, Fingerer and Spivack teach the method of claim 1. Fingerer further discloses:
wherein generating the product name depends at least in part on an input of the plurality of inputs associated with the data structure {Fingerer, see at least: fig 6-9, minimalist template 1; fig 10, bouquet template 3; fig 12, #1210, 1222; [0109] Computer programs… may include object oriented computer programs, and may be stored in… the secondary memory 1210 and/or… removable storage unit 1222; [0046] In 404, the floral arrangement creation engine system 102 may provide one or more template choices to a user; [0089] the user input may include variables, such as, e.g., but not limited to, favorite flowers, number of flowers, budget, price range, preferred color, occasion, or theme, etc., and the Bouquet Generator may create a custom bouquet based on the variables presented to the floral arrangement creation engine system 102}.
Although disclosing the product name generation based in part on inputs, Fingerer does not disclose:
the inputs associated with a corresponding [node] that is sequentially related to another node in the data structure.
However, Spivack teaches:
the inputs associated with a corresponding [node] that is sequentially related to another node in the data structure {Spivack, see at least: [0036] The root node 101 receives the user inquiry 103 and recognizes a linguistic pattern... Based on the pattern, the root node 101 parses the user input 103 into a request 104… The root node 101 has a node-service index 102... The node-service index 102 contains a list of services associated with each service node. The root node 101 search through node-service index 102 and matches the request 104 to one or more services associated certain service nodes. The root node 101 then selects these service nodes and sends the request 104 to the selected nodes. Examiner note: see 112(b) rejection for claim interpretation}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an intelligent service engine for receiving and completing requests based on natural language as taught by Spivack in the floral arrangement method of Fingerer in order to support a variety of natural language commands (Spivack: [0011]).

With respect to claim 4, Fingerer and Spivack teach the method of claim 1. Fingerer further discloses:
wherein generating the at least one product customization option comprises generating at least one product color palette option {Fingerer, see at least: [0088] the preview function may also offer suggestions to the users and display the user's choice of flowers in an alternate arrangement and in different colors; [0089] the user input may include variables, such as, e.g., … preferred color}.

With respect to claim 5, Fingerer and Spivack teach the method of claim 1. Fingerer further discloses:
wherein generating the at least one product customization option comprises generating at least one presentation option {Fingerer, see at least: [0086] the GUI may also include an animated Bouquet Adviser which may offer regular recommendations to the user on style and presentation or may offer floral suggestions}.

With respect to claim 6, Fingerer and Spivack teach the method of claim 1. Fingerer further discloses:
wherein generating the at least one product customization option and generating the plurality of expenditure options each respectfully depend at least in part on an input of the plurality of inputs associated with the data structure {Fingerer, see at least: fig 12, #1210, 1222; [0109] Computer programs… may include object oriented computer programs, and may be stored in… the secondary memory 1210 and/or… removable storage unit 1222; [0089] the user input may include variables, such as, e.g., but not limited to, favorite flowers, number of flowers, budget, price range, preferred color, occasion, or theme, etc., and the Bouquet Generator may create a custom bouquet based on the variables presented to the floral arrangement creation engine system 102}.
While Fingerer discloses product customization options and expenditure options dependent in part on the plurality of inputs, Fingerer does not disclose:
a relationship between corresponding nodes of respective inputs, the relationship defined in a routing table of the data structure.
However, Spivack teaches:
a relationship between corresponding nodes of respective inputs, the relationship defined in a routing table of the data structure {Spivack, see at least: [0036] The root node 101 receives the user inquiry 103 and recognizes a linguistic pattern... Based on the pattern, the root node 101 parses the user input 103 into a request 104… the root node 101 may also parse the user input 103 into multiple requests… The root node 101 has a node-service index 102... The node-service index 102 contains a list of services associated with each service node. The root node 101 search through node-service index 102 and matches the request 104 to one or more services associated certain service nodes; [0109] route service requests based on… a routing table}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an intelligent service engine for receiving and completing requests based on natural language as taught by Spivack in the floral arrangement method of Fingerer in order to support a variety of natural language commands (Spivack: [0011]).

With respect to claim 8, Fingerer and Spivack teach the method of claim 1. Fingerer further discloses:
wherein the user interface is a display coupled to a touch sensitive device capable of natural language input {Fingerer, see at least: fig 1, #106; fig 12, #1202, 1230; [0101] Computer 1200 may also include an input device 1216 such as, e.g.,… a keyboard… and/or a touchscreen integrated with display 1230, etc.}.
natural language input is provided by the user.
However, Spivack teaches:
natural language input is provided by the user {Spivack, see at least: [0035] The input interface 150 can receive a user inquiry 103 from the user 180; [0039] The user inquiry 103 may contain phrases in a natural language}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an intelligent service engine for receiving and completing requests based on natural language as taught by Spivack in the floral arrangement method of Fingerer in order to support a variety of natural language commands (Spivack: [0011]).

With respect to claim 9, Fingerer and Spivack teach the method of claim 1. Fingerer does not disclose:
wherein the user interface is an audio device configured to emit sounds and receive voice input through which natural language input is provided by the user.
However, Spivack teaches:
wherein the user interface is an audio device configured to emit sounds and receive voice input through which natural language input is provided by the user {Spivack, see at least: [0109] access to system also optionally may be provided by a speech interface on a phone or mobile device; [0027] the output interface comprises… speech and application programming interface (API); [0060] questions could be provided to the user as a sequence of questions the user can reply to by typing or speaking; [0039] The user inquiry 103 may contain phrases in a natural language; [0023] the result is a dossier that comprises… audio}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the speech device as taught by Spivack in the gift product method of Fingerer in order to have an interactive dialog between the user and the system (Spivack: [0050]).

With respect to claim 10, Fingerer discloses:
A non-transitory computer readable medium embodying instructions executable by a computing device which when executed cause the computing device to {Fingerer, see at least: [0108] Embodiments of the invention may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by a computing platform to perform the operations described herein}:
prompt a user to input, in response to a plurality of questions presented via user interface comprising a visual interface or an audio interface, a plurality of respective user inputs representative of factors affecting product selection into a first user interface of the computing device {Fingerer, see at least: fig 1, #104, 106; figs 4-11; fig 12, #1202, 1204, 1230; [0037] through the graphical user interface, the floral arrangement creation engine system 102 may provide a plurality of flower choices to a user; [0074] the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer; [0089] the user input may include variables, such as, e.g., but not limited to, favorite flowers, number of flowers, budget, price range, preferred color, occasion, or theme, etc; [0055] the floral arrangement creation engine system 102 may receive a template selection from the user selecting one of the templates; [0057] user may select a line flower to include in the floral arrangement 200 from the choices; [0059] the floral arrangement creation engine system 102 may receive focal flower selections from the user}, 
each user input of the plurality of user inputs associated with a data structure {Fingerer, see at least: fig 12, #1210, 1222; [0109] Computer programs… may include object oriented computer programs, and may be stored in… the secondary memory 1210 and/or… removable storage unit 1222, also called computer program products. Such computer programs, when executed, may enable the computer system 1200 to perform the features of the present invention},
wherein two or more user inputs of the plurality of respective user inputs are each inputs responsive to respective natural language prompts {Fingerer, see at least: figs 6-11 “Line Flowers” “Focal Flowers” “Greenery”; [0046] the floral arrangement creation engine system 102 may provide a plurality of bouquet template choices to a user; [0056] the floral arrangement creation engine system 102 may provide one or more line flower choices for a user. The line flower choices available may be based on the template received in 406; [0058] the floral arrangement creation engine system 102 may provide one or more focal flower choices for a user}, 
wherein a second user input is dependent on a first user input {Fingerer, see at least: [0056] the floral arrangement creation engine system 102 may provide one or more line flower choices for a user. The line flower choices available may be based on the template received in 406 (i.e., line flower choice is dependent on template choice); [0057] user may select a line flower to include in the floral arrangement 200 from the choices}, 
wherein at least one of the respective prompts depends on a previous user input {Fingerer, see at least: [0046] the floral arrangement creation engine system 102 may provide a plurality of bouquet template choices to a user; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template (i.e., selection of the template causes number and location of flower (i.e., prompt) to change for each line, focal, greenery, etc. flower based on the template); [0056] The line flower choices available may be based on the template received in 406; [0069] if a user added line flowers to a location typically used for a focal flower, the floral arrangement creation engine system 102 may detect the use of the line flower in the focal flower location and generate an instructive error message for the user … other suggestions may be generated when the user chooses a wrong mix between line and focal flowers, or a wrong combination of filler and line/focal flowers};
generate a product name {Fingerer, see at least: fig 6-9, minimalist template 1; fig 10, bouquet template 3; [0046] In 404, the floral arrangement creation engine system 102 may provide one or more template choices to a user; [0053] bouquet templates may also correspond to particular themes, such as, e.g., but not limited to, Valentine's Day, graduation, wedding, or an anniversary, etc}; 
generate a product description {Fingerer, see at least: [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0075] the GUI may also include a tab selection area in which users by select to view line flowers, focal flowers, filler flowers and greenery}; 
generate at least one product customization option {Fingerer, see at least: figs 4-5; [0041] a floral suggestion may include, such as, e.g., but not limited to, a position for the flower input, an orientation for the flower input, a color for the flower input, a size for the flower input, a type for the flower input, or an error suggestion; [0067] the floral arrangement creation engine system 102 may generate a floral suggestion for the user to improve the floral arrangement 200; [0068] floral suggestions may be alternate suggestions to help users appropriately design an arrangement; [0086] the GUI may also include an animated Bouquet Adviser which may offer regular recommendations to the user on style and presentation or may offer floral suggestions; [0088] the floral arrangement creation engine system 102 may offer the user a preview function in which the floral arrangement creation engine system 102 may modify or re-arrange flowers in the floral arrangement 200 to improve the floral arrangement 200; see also [0059], [0061], [0063], [0069]}; 
generate a plurality of expenditure options based on the plurality of user inputs {Fingerer, see at least: figs 6-11, flower prices, total price; [0074] FIG. 6 illustrates a graphical user interface (GUI) 600 for the creation of a floral arrangement 200 based on a bouquet template};
communicate, via the first interface of the computing device or a second user interface of the computing device, each of the product name, the product description, the at least one product customization option, and the plurality of expenditure options to the user {Fingerer, see at least: figs 6-11, flower prices; [0042] the floral arrangement creation engine system 102 may provide the flower arrangement via displaying a representation of the generated floral arrangement 200 on a computer of the user; [0046] In 404, the floral arrangement creation engine system 102 may provide one or more template choices to a user; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0086] the GUI may also include an animated Bouquet Adviser which may offer regular recommendations to the user on style and presentation or may offer floral suggestions}; 
record a user selection for each of a product customization and an expenditure amount {fig 6-11, flower prices; [0055] In 406, the floral arrangement creation engine system 102 may receive a template selection from the user selecting one of the templates presented in 404; [0076] the user may drag-and-drop flower choices from the flower choice area to the floral arrangement area}; and
generate, based on the user inputs and user selection, a set of instructions for creating the gift product {Fingerer, see at least: [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 … a florist may create the actual floral arrangement from actual flowers using the information received by the floral arranger system 108}; and
transmit the set of instructions to a creator of the gift product {Fingerer, see at least: [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 … a florist may create the actual floral arrangement from actual flowers using the information received by the floral arranger system 108}.
Although disclosing a non-transitory computer readable medium for generating a customized product, Fingerer does not disclose:
each user input associated with one or more corresponding nodes in a data structure that defines a sequential relationship between the corresponding nodes, and
user inputs are each natural language inputs; 
each selection associated with the one or more corresponding nodes traversed in the data structure; and
transmit through a remote computing device.
However, Spivack teaches:
each user input associated with one or more corresponding nodes in a data structure that defines a sequential relationship between the corresponding nodes{Spivack, see at least: [0036] The root node 101 receives the user inquiry 103 and recognizes a linguistic pattern... Based on the pattern, the root node 101 parses the user input 103 into a request 104… The root node 101 has a node-service index 102... The node-service index 102 contains a list of services associated with each service node. The root node 101 search through node-service index 102 and matches the request 104 to one or more services associated certain service nodes}, and
user inputs are each natural language inputs {Spivack, see at least: [0035] The input interface 150 can receive a user inquiry 103 from the user 180; [0039] The user inquiry 103 may contain phrases in a natural language}; 
each selection associated with the one or more corresponding nodes traversed in the data structure {Spivack, see at least: [0036] The root node 101 receives the user inquiry 103 and recognizes a linguistic pattern... Based on the pattern, the root node 101 parses the user input 103 into a request 104… The root node 101 has a node-service index 102... The node-service index 102 contains a list of services associated with each service node. The root node 101 search through node-service index 102 and matches the request 104 to one or more services associated certain service nodes. The root node 101 then selects these service nodes and sends the request 104 to the selected nodes; [0060] if the user makes a request… then that initiates a task to help the user... But that request may not yet contain enough information to provide a final response…  instead the system may have to ask follow up questions… These questions could be provided to the user as a sequence of questions the user can reply to by typing or speaking… Once enough information has been provided the system can then actually provide a final response}; and
transmit through a remote computing device {Spivack, see at least: [0110] the ability to route requests to… remote applications (for example… on a remote device)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an intelligent service engine for receiving and completing requests based on natural language as taught by Spivack in the floral arrangement method of Fingerer in order to support a variety of natural language commands (Spivack: [0011]).

Regarding claims 11-12 and 14-15, claims 11-12 and 14-15 are directed to a non-transitory computer readable medium, dependent from claim 10. Claims 11-12 and 14-15 recite limitations that are parallel in nature to those addressed above for claims 4-5 and 8-9, which are directed towards a method dependent from claim 1. Therefore, claims 11-12 and 14-15 are rejected for the same reasons as set forth above for claims 4-5 and 8-9, respectively.

With respect to claim 16, Fingerer and Spivack teach the method of claim 10. Fingerer further discloses: 
wherein the second user interface is selected from the group consisting of a display coupled to a touch sensitive device and an audio device configured to emit sounds and receive voice input {Fingerer, see at least: fig 1, #106; figs 6-11 (i.e., multiple user interfaces); [0074] the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer; [0101] Computer 1200 may also include an input device 1216 such as, e.g., (but not limited to) a mouse or other pointing device such as a digitizer, a keyboard or other data entry device (none of which are labeled), and/or a touchscreen integrated with display 1230, etc.}.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fingerer et. al. (US 20110252348 A1, herein referred to as Fingerer), in view of  Spivack (US 20120117005 A1, herein referred to as Spivack), in further view of Jain et. al. (US 20180113583 A1, herein referred to as Jain).

With respect to claim 3, Fingerer and Spivack teach the method of claim 1. Fingerer further discloses:
wherein generating, based on the user inputs and user selection, the set of instructions, comprises {Fingerer, see at least: [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 … a florist may create the actual floral arrangement from actual flowers using the information received by the floral arranger system 108}:
synthesizing, by the networked user device, two or more inputs of the plurality of user inputs {Fingerer, see at least: fig 1, #104, 106; [0089] the user input may include variables, such as, e.g., but not limited to, favorite flowers, number of flowers, budget, price range, preferred color, occasion, or theme, etc., and the Bouquet Generator may create a custom bouquet based on the variables presented to the floral arrangement creation engine system 102; [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 … a florist may create the actual floral arrangement from actual flowers using the information received by the floral arranger system 108};
aggregating the selections associated with the data structure {Fingerer, see at least: fig 12, #1222; [0089] the user input may include variables, such as, e.g., but not limited to, favorite flowers, number of flowers, budget, price range, preferred color, occasion, or theme, etc., and the Bouquet Generator may create a custom bouquet based on the variables presented to the floral arrangement creation engine system 102; [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 … a florist may create the actual floral arrangement from actual flowers using the information received by the floral arranger system 108}; and
incorporating into the set of instructions {Fingerer, see at least: [0089] the user input may include variables, such as, e.g., but not limited to, favorite flowers, number of flowers, budget, price range, preferred color, occasion, or theme, etc., and the Bouquet Generator may create a custom bouquet based on the variables presented to the floral arrangement creation engine system 102; [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 }.
Although disclosing that the set of instructions are generated by combining the information obtained from the inputs, Fingerer does not disclose:
aggregating the selections associated with the nodes traversed along a path defined by a table in the data structure.
However, Spivack teaches:
aggregating the selections associated with the nodes traversed along a path defined by a table in the data structure {Spivack, see at least: [0036] The root node 101 receives the user inquiry 103 and recognizes a linguistic pattern... Based on the pattern, the root node 101 parses the user input 103 into a request 104… The root node 101 has a node-service index 102... The node-service index 102 contains a list of services associated with each service node. The root node 101 search through node-service index 102 and matches the request 104 to one or more services associated certain service nodes. The root node 101 then selects these service nodes and sends the request 104 to the selected nodes; [0070] These services then provide their responses and the system then ingests the responses (and optionally… summarizes them); [0109] route service requests based on… a routing table}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an intelligent service engine for receiving and completing requests based on natural language as taught by Spivack in the floral arrangement method of Fingerer in order to support a variety of natural language commands (Spivack: [0011]).
Additionally, Fingerer does not disclose:
converting the inputs into one or more informational snippets; and
incorporating the one or more informational snippets into the set.
However, Jain teaches:
converting the inputs into one or more informational snippets {Jain, see at least: [0011] receiving a first user input for selecting a plurality of first webpages through a web browser; [0038] Content of each webpage may be analyzed to extract the key points corresponding to each of the webpages}; and
incorporating the one or more informational snippets into the set {Jain, see at least: fig 5, #503; [0056] list of the at least one key point extracted from all the webpages may be generated; [0063] The operation of providing at least one functionality to the user may include one or more of : (a) highlighting one or more webpages having a maximum number of the unique key points from the list of unique key points, (b) sorting webpages in a descending order, a first webpage in the order having a maximum number of the unique key points and a last webpage in the order having a minimum number of unique key points}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included extracting key words as taught by Jain in the product customization method of Fingerer and Spivack in order to determine which items correspond most to the key words (Jain: [0063]).

Claims 7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fingerer et. al. (US 20110252348 A1, herein referred to as Fingerer), in view of  Spivack (US 20120117005 A1, herein referred to as Spivack), in further view of Gibson et. al. (US 20160275584 A1, herein referred to as Gibson).

With respect to claim 7, Fingerer and Spivack teach the method of claim 1. Fingerer further discloses:
displaying the set of instructions on a screen or printing the set of instructions {Fingerer, see at least: fig 6, instructions; [0101] Computer 1200 may also include… a touchscreen integrated with display 1230, etc.; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0088] preview function may provide the user with vivid picture samples of how their selection may look; [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 … a florist may create the actual floral arrangement from actual flowers using the information received by the floral arranger system 108}.
Although disclosing a set of instructions, Fingerer does not disclose:
wherein the set of instructions comprises information identifying an intended recipient, a relationship, and a goal related to the intended recipient.
However, Gibson teaches:
wherein the set of instructions comprises information identifying an intended recipient, a relationship, and a goal related to the intended recipient {Gibson, see at least: [0063] an additional interface may be provided for the customer to instruct the greeting card customization program to place an order to printing, and/or sending greeting cards according to the mailing information and personalized message templates; [0044] the message template further comprises one or more variables that correspond to each of the customer's recipients… the variables… may include personalized recipient information… the personalized recipient information may be any recipient names or nicknames… the personalized recipient information may include one or more details that are particularly attributable to a recipient… the one or more details might speak to the personal relationship between the customer and each recipient; [0042] providing a greeting card template 104 may be made in view of the purpose of sending the greeting card}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the recipient information, relationship, and purpose for sending personalized items as taught by Gibson in the gift product method of Fingerer and Spivack in order to allow unique personalization of products based on the intended recipient (Gibson: [0008]-[0009]).

With respect to claim 17, Fingerer discloses:
	A gift product customization system {Fingerer, see at least: fig 1; [0052] bouquet templates may also correspond to particular themes, such as, e.g., but not limited to, Valentine's Day, graduation, wedding, or an anniversary, etc; [0092] the user may then be able to e-mail that real-time video to the recipient of the gift}, comprising:
a storage device comprising a data structure {Fingerer, see at least: fig 12, #1210, 1222};
a first computing device connected to a network {Fingerer, see at least: fig 1, #104, 106}, 
the first computing device comprising:
a first user interface configured to convey a series of questions or prompts to a user {Fingerer, see at least: figs 6-11; fig 12, #1202, 1230; [0046] the floral arrangement creation engine system 102 may provide one or more template choices to a user; [0074] FIG. 6 illustrates a graphical user interface (GUI) 600 for the creation of a floral arrangement 200 based on a bouquet template};
a second user interface configured to receive a plurality of user inputs responsive to the series of questions or prompts {Fingerer, see at least: figs 6-11; fig 12, #1216; [0101] Computer 1200 may also include an input device 1216 such as, e.g., (but not limited to) a mouse or other pointing device such as a digitizer, a keyboard or other data entry device}, 
wherein two or more of the user inputs are each responsive to respective questions or prompts of the series {Fingerer, see at least: [0046] the floral arrangement creation engine system 102 may provide a plurality of bouquet template choices to a user; [0056] the floral arrangement creation engine system 102 may provide one or more line flower choices for a user. The line flower choices available may be based on the template received in 406; [0058] the floral arrangement creation engine system 102 may provide one or more focal flower choices for a user}, 
each user input of the plurality of user inputs respectively associated with the data structure {Fingerer, see at least: fig 12, #1210, 1222; [0109] Computer programs… may include object oriented computer programs, and may be stored in… the secondary memory 1210 and/or… removable storage unit 1222, also called computer program products. Such computer programs, when executed, may enable the computer system 1200 to perform the features of the present invention},
wherein a second user input is dependent on a first user input {Fingerer, see at least: [0056] the floral arrangement creation engine system 102 may provide one or more line flower choices for a user. The line flower choices available may be based on the template received in 406 (i.e., line flower choice is dependent on template choice); [0057] user may select a line flower to include in the floral arrangement 200 from the choices}, 
wherein at least one of the respective prompts depends on a previous user input {Fingerer, see at least: [0046] the floral arrangement creation engine system 102 may provide a plurality of bouquet template choices to a user; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template (i.e., selection of the template causes number and location of flower (i.e., prompt) to change for each line, focal, greenery, etc. flower based on the template); [0056] The line flower choices available may be based on the template received in 406; [0069] if a user added line flowers to a location typically used for a focal flower, the floral arrangement creation engine system 102 may detect the use of the line flower in the focal flower location and generate an instructive error message for the user … other suggestions may be generated when the user chooses a wrong mix between line and focal flowers, or a wrong combination of filler and line/focal flowers}; 
the first computing device further configured to communicate each of the product name, the product description, at least one product color palette option, the at least one presentation option, and the plurality of expenditure options based on the plurality of user inputs to the user {Fingerer, see at least: figs 6-11, “flower prices”; [0074] the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer; [0046] In 404, the floral arrangement creation engine system 102 may provide one or more template choices to a user; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0088] the preview function may also offer suggestions to the users and display the user's choice of flowers in an alternate arrangement and in different colors; [0086] the GUI may also include an animated Bouquet Adviser which may offer regular recommendations to the user on style and presentation or may offer floral suggestions}; and
a computing device connected to the network configured to transmit, to a creator of a gift product, a set of instructions for creating the gift product based on user selections among each of the options, wherein the creator is different from the user {Fingerer, see at least: [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 … a florist may create the actual floral arrangement from actual flowers using the information received by the floral arranger system 108}.
Although disclosing a system for generating a customized product, Fingerer does not disclose:
each input respectively associated with the one or more nodes in the data structure, and
wherein at least one user input is a natural language user input; 
receive one or more selections respectively associated with the one or more nodes in the data structure to sequentially traverse the one or more nodes based on corresponding relationships defined in a table of the data structure; and
a second computing device connected to the network configured to transmit via the network.
However, Spivack teaches:
each input respectively associated with the one or more nodes in the data structure {Spivack, see at least: [0036] The root node 101 receives the user inquiry 103 and recognizes a linguistic pattern... Based on the pattern, the root node 101 parses the user input 103 into a request 104… The root node 101 has a node-service index 102... The node-service index 102 contains a list of services associated with each service node. The root node 101 search through node-service index 102 and matches the request 104 to one or more services associated certain service nodes}, and
wherein at least one user input is a natural language user input {Spivack, see at least: [0035] The input interface 150 can receive a user inquiry 103 from the user 180; [0039] The user inquiry 103 may contain phrases in a natural language}; 
receive one or more selections respectively associated with the one or more nodes in the data structure to sequentially traverse the one or more nodes based on corresponding relationships defined in a table of the data structure{Spivack, see at least: [0036] The root node 101 receives the user inquiry 103 and recognizes a linguistic pattern... Based on the pattern, the root node 101 parses the user input 103 into a request 104… the root node 101 may also parse the user input 103 into multiple requests… The root node 101 has a node-service index 102... The node-service index 102 contains a list of services associated with each service node. The root node 101 search through node-service index 102 and matches the request 104 to one or more services associated certain service nodes; [0109] route service requests based on… a routing table; [0060] the system may have to ask follow up questions… These questions could be provided to the user as a sequence of questions the user can reply to by typing or speaking… Once enough information has been provided the system can then actually provide a final response}; and
a second computing device connected to the network configured to transmit via the network {Spivack, see at least: [0112] the machine… may be connected (e.g., networked) to other machines… the machine may operate in the capacity of… a client machine in a client-server network environment}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an intelligent service engine for receiving and completing requests based on natural language as taught by Spivack in the floral arrangement method of Fingerer in order to support a variety of natural language commands (Spivack: [0011]).
Additionally, Fingerer does not disclose:
wherein the instructions comprise a goal.
However, Gibson teaches:
wherein the instructions comprise a goal {Gibson, see at least: [0063] an additional interface may be provided for the customer to instruct the greeting card customization program to place an order to printing, and/or sending greeting cards according to the mailing information and personalized message templates; [0044] the message template further comprises one or more variables that correspond to each of the customer's recipients… the variables… may include personalized recipient information… the personalized recipient information may be any recipient names or nicknames… the personalized recipient information may include one or more details that are particularly attributable to a recipient… the one or more details might speak to the personal relationship between the customer and each recipient; [0042] providing a greeting card template 104 may be made in view of the purpose of sending the greeting card}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the recipient information, relationship, and purpose for sending personalized items as taught by Gibson in the gift product method of Fingerer and Spivack in order to allow unique personalization of products based on the intended recipient (Gibson: [0008]-[0009]).

With respect to claim 18, Fingerer, Spivack, and Gibson teach the system of claim 17. Fingerer does not disclose:
wherein the first user interface comprises an audio device configured to emit sounds and receive voice input.
However, Spivack teaches:
wherein the first user interface comprises an audio device configured to emit sounds and receive voice input {Spivack, see at least: [0109] access to system also optionally may be provided by a speech interface on a phone or mobile device; [0027] the output interface comprises… speech and application programming interface (API); [0060] questions could be provided to the user as a sequence of questions the user can reply to by typing or speaking; [0039] The user inquiry 103 may contain phrases in a natural language; [0023] the result is a dossier that comprises… audio}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the speech device as taught by Spivack in the gift product method of Fingerer in order to have an interactive dialog between the user and the system (Spivack: [0050]).

With respect to claim 19, Fingerer, Spivack, and Gibson teach the system of claim 17. Fingerer further discloses:
wherein the second user interface comprises a screen coupled to a touch sensitive device and configured to display the set of instructions {Fingerer, see at least: [0074] the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer; [0101] Computer 1200 may also include an input device 1216 such as, e.g., (but not limited to) a mouse or other pointing device such as a digitizer, a keyboard or other data entry device (none of which are labeled), and/or a touchscreen integrated with display 1230, etc.; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0088] preview function may provide the user with vivid picture samples of how their selection may look}.
However, Fingerer does not disclose:
wherein the set of instructions comprises information identifying an intended recipient, a relationship, and a goal related to the intended recipient
However, Gibson teaches:
wherein the set of instructions comprises information identifying an intended recipient, a relationship, and a goal related to the intended recipient {Gibson, see at least: [0063] an additional interface may be provided for the customer to instruct the greeting card customization program to place an order to printing, and/or sending greeting cards according to the mailing information and personalized message templates; [0044] the message template further comprises one or more variables that correspond to each of the customer's recipients… the variables… may include personalized recipient information… the personalized recipient information may be any recipient names or nicknames… the personalized recipient information may include one or more details that are particularly attributable to a recipient… the one or more details might speak to the personal relationship between the customer and each recipient; [0042] providing a greeting card template 104 may be made in view of the purpose of sending the greeting card}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the recipient information, relationship, and purpose for sending personalized items as taught by Gibson in the gift product method of Fingerer and Spivack in order to allow unique personalization of products based on the intended recipient (Gibson: [0008]-[0009]).

With respect to claim 20, Fingerer, Spivack, and Gibson teach the system of claim 17. Fingerer further discloses:
aggregating the selections associated with the data structure to present to the user a course of action associated with the instructions {Fingerer, see at least: fig 6, “instructions”; fig 12, #1222; [0100] allow software and data to be transferred from the removable storage unit 1222 to computer system 1200; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0069] if a user added line flowers to a location typically used for a focal flower, the floral arrangement creation engine system 102 may detect the use of the line flower in the focal flower location and generate an instructive error message for the user}, and 
wherein the computing device comprises at least one of a screen configured to display the set of instructions and a printer configured to print the set of instructions {Fingerer, see at least: fig 6, instructions; [0074] the floral arrangement creation engine system 102 may interact with a user via a GUI 600 displayed on the user computer; [0101] Computer 1200 may also include an input device 1216 such as, e.g., (but not limited to) a mouse or other pointing device such as a digitizer, a keyboard or other data entry device (none of which are labeled), and/or a touchscreen integrated with display 1230, etc.; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0088] preview function may provide the user with vivid picture samples of how their selection may look}.
Although disclosing a computing device comprising of a screen configured to display the set of instruction, Fingerer does not disclose:
aggregating the selections associated with the nodes traversed along a path defined by a table in the data structure, and
the second computing device.
However, Spivack teaches:
aggregating the selections associated with the nodes traversed along a path defined by a table in the data structure {Spivack, see at least: [0036] The root node 101 receives the user inquiry 103 and recognizes a linguistic pattern... Based on the pattern, the root node 101 parses the user input 103 into a request 104… the root node 101 may also parse the user input 103 into multiple requests… The root node 101 has a node-service index 102... The node-service index 102 contains a list of services associated with each service node. The root node 101 search through node-service index 102 and matches the request 104 to one or more services associated certain service nodes; [0109] route service requests based on… a routing table; [0060] the system may have to ask follow up questions… These questions could be provided to the user as a sequence of questions the user can reply to by typing or speaking… Once enough information has been provided the system can then actually provide a final response}, and
the second computing device {Spivack, see at least: [0112] the machine… may be connected (e.g., networked) to other machines… the machine may operate in the capacity of… a client machine in a client-server network environment}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an intelligent service engine for receiving and completing requests based on natural language as taught by Spivack in the floral arrangement method of Fingerer in order to support a variety of natural language commands (Spivack: [0011]).
Additionally, Fingerer does not disclose:
the instructions for fulfilling the goal.
However, Gibson teaches:
the instructions for fulfilling the goal {Gibson, see at least: [0042] a greeting card template 104 may be made in view of the purpose of sending the greeting card; [0043] The message template may be particularly applicable to the type of occasion… a message template may be provided which includes a generally applicable note that includes a time, date, location, and purpose; [0063] an additional interface may be provided for the customer to instruct the greeting card customization program to place an order to printing, and/or sending greeting cards according to the mailing information and personalized message templates}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the recipient information, relationship, and purpose for sending personalized items as taught by Gibson in the gift product method of Fingerer and Spivack in order to allow unique personalization of products based on the intended recipient (Gibson: [0008]-[0009]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fingerer et. al. (US 20110252348 A1, herein referred to as Fingerer), in view of Spivack (US 20120117005 A1, herein referred to as Spivack), in further view of Rice et. al. (US 20160171598 A1, herein referred to as Rice).

With respect to claim 13, Fingerer and Spivack teach the non-transitory computer readable medium of claim 10. Fingerer further discloses:
wherein the set of instructions is configured to be displayed on a screen {Fingerer, see at least: fig 6, instructions; [0101] Computer 1200 may also include… a touchscreen integrated with display 1230, etc.; [0047] each bouquet template selection may have information associated with the template identifying a number and location of each type of flower in the bouquet template; [0088] preview function may provide the user with vivid picture samples of how their selection may look; [0028] the floral arrangement creation engine system 102 may communicate the user's floral arrangement to the floral arranger system 108 … a florist may create the actual floral arrangement from actual flowers using the information received by the floral arranger system 108}.
Although disclosing displaying the set of instructions, Fingerer does not disclose:
wherein the set of instructions is a visually representable set of natural language instructions configured to be printed or displayed on a screen.
However, Rice teaches:
wherein the set of instructions is a visually representable set of natural language instructions configured to be printed or displayed on a screen {Rice, see at least: [0065] The front panel 104 may also include a first opening 116 to permit viewing of a display screen; [0072] a printer 502 may be integrated as part of the kiosk 100; [0116] FIGS. 14-17 are flow diagrams illustrating various user options that may be provided under the tutorials option 718; [0082] A tutorial option 718 permits a user to select from various instructional or tutorial information about painting. For example, a user may select from interior overview information 720, exterior overview information 722, common paint problems 724 and/or a glossary of terms common to painting 726; [0118] How-to instructions may include text... All instructions and supply lists may be printable}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the how-to instructions as taught by Rice in the gift product method of Fingerer and Spivack in order to provide convenience (Rice: [0118]).





Response to Arguments
With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 9-12 of the Remarks, Applicant argues “the claims are not directed to a judicial exception and are patent eligible” because “no transaction, sale, advertising, marketing or similar action is recited in any of the independent claims” and “the generation and communication of options likewise does not entail a commercial interaction or a fundamental economic practice.” However, Examiner respectfully disagrees with Applicant’s analysis of the claims and interpretation of what a commercial interaction entails. 
As explained in the 2019 PEG and October 2019 PEG Update, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include subgroups such as “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. Another grouping is “mental processes,” which is defined to include limitations that can practically be performed in the human mind or with a physical aid, including, for example, observations, evaluations, judgments, and opinions. Claims can recite a mental process, i.e., abstract idea, even if they are claimed as being performed on a computer. See Gottschalk v. Benson, 409 U.S. 63 (1972).
In this case, claims 1-20 recite a commercial activity because the claim recites sales activities. Generating and communicating a product customization for a gift product, which includes expenditure options, is a sales activity. “Sales activities” is a broad phrase that encompass activities that are related to sales, including customizing products based on expenditure options. Displaying options to a user for customizing a gift product based on expenditure options is a sales activity. While transactions fall in the grouping of “sales activities,” it is not a required criteria for determining whether a claim recites a sales activity. Therefore, the claims recite sales activities, i.e. commercial activity.
Additionally, the claims recite managing personal behavior (i.e., certain method of organizing human activity) because the claims recite receiving a plurality of inputs based on prompts, wherein a prompt and user input are dependent on previous user inputs, and generating a plurality of expenditure options based on the user inputs. This is managing personal behavior because the claims are instructing the user how to customize their gift product. Therefore, the claims also recite managing personal behavior, and thus, claims 1-20 recite an abstract idea.
Furthermore, the claims recite an abstract idea because the claims recite mental processes. The claims recite observations and judgements. Observations recited include receiving a plurality of user inputs representative of factors affecting product selection from a user, each user input of the plurality of user inputs associated with one or more corresponding nodes that defines a sequential relationship between the corresponding nodes, wherein two or more user inputs of the plurality of user inputs are each responsive to respective prompts of the plurality of prompts presented, wherein a second user input depends on a first user input, wherein at least one user input of the plurality of user inputs is a natural language user input; and receiving a user selection for each of a product customization and an expenditure amount, each selection associated with the one or more corresponding nodes traversed, while judgements recited include presenting a plurality of prompts, wherein at least one of the respective prompts depends on a previous user input; generating a product name; generating a product description; generating at least one product customization option; generating a plurality of expenditure options based on the plurality of user inputs; generating, based on the user inputs and user selection, a set of instructions for creating the gift product; and transmitting the set of instructions to a creator of the gift product. The cited observation limitations are observations because a person can mentally receive inputs corresponding to a physical node map, with the inputs dependent on one another, and be natural language inputs. The cited judgement limitations are judgements because a person can mentally prompt users with questions, generate product names, descriptions, customization options, expenditure options, a set of instructions for creating the gift product, and transmit the instructions to a creator of the gift product. Thus, the claims recite a mental process.
An analog of these abstract ideas would exist in a scenario of a customer entering a flower shop to customize a bouquet, and the flower shop employee asking questions about the occasion or reason for the bouquet they are looking for. Each question by the shop employee is a prompt, and each response from the customer is an input, which could be in natural language. The subsequent questions by the shop employee could be dependent on a previous customer answer, with the shop employee following a specific mapped path based on the customer answers in order to customize the bouquet. The shop employee can then generate product name, description, and customization and expenditure options to present to the employee based on their responses to the shop employee’s questions. Once the customer has selected the options, the set of instructions for creating the bouquet is created by the shop employee, and those instructions are given to the shop employee that is going to put together the bouquet. This scenario occurring as a computing environment rather than as a shop employee does not negate the fact that an abstract idea is present in the claims. Thus, the claims recite sales activities, managing personal behavior, and mental processes.
Applicant also argues on page 11 of the Remarks that “it is respectfully noted that claim 1 is not representative at least of claim 17 as claim 17 has a different scope than that of claim 1.” While Examiner agrees that claim 1 and claim 17 have different scopes, it is the entirety of the analysis of claims 17-20 that are included in the entirety of the analysis of claims 1-9 because claims 17-20 recite the same abstract idea as claims 1-9. While claims 1 and 17 have different scopes individually, the abstract idea of claims 1, 4, and 5 is the same abstract idea recited in claim 17, and that same abstract idea is recited in the groupings of claims 1-9 and 17-20. Also, while each of the independent claims recite different additional elements, the recitation of these additional elements does not negate the presence of the abstract idea in each of these claims. In conclusion, the claims recite an abstract idea.

With respect to pages 12-16 of the Remarks, Applicant argues “each of the claims integrate such recitation into a practical application and therefore should not be deemed to be not ‘directed to’ the patent ineligible judicial exception” because “this functionality provides a tangible benefit of dynamic and more natural user-friendly experience particularly in the field of product customization, selection, and recommendation systems. These systems and methods enable a more natural interaction for a user and assist in improving the precision, speed, and accuracy of the product generation system and eliminate the rigidity of pre- determined products being presented independent of detailed user input.” However, Examiner respectfully disagrees with Applicant on what constitutes a technical improvement or improvement to the technology. 
The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s claims do not reflect how the instant invention improves the technology of product customization systems. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0003]-[0005] and [0029]-[0039] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as providing a dynamic and interactive store-like experience that is reflective of a purchaser's intention and emotional state, and obtaining from the user the goal of the gift, including an articulation of the purpose the user has for giving the gift to the intended recipient, a certain emotion that the user desires to convey to the recipient, an indication of the user's emotional state that the user intends to communicate to the recipient, a communication of a psychological state, a transmission of a non-verbal message, etc. These are not regarded as technical problems, but rather are problems within the commercial activity and managing personal behavior realms, which are solved through Applicant’s invention by recommending customizations of a gift product that accurately depicts an emotion or intention. 
Although the claims include computer technology such as a non-transitory computer readable medium embodying instructions executable by a computing device, user interface comprising a visual interface or an audio interface, a first user interface of the computing device, a data structure, a second user interface of the computing device, and a remote computing device, a gift product customization system comprising: a storage device comprising a data structure; a first computing device connected to a network comprising a first user interface, a second user interface, and a processor device; and a second computing device connected to the network configured to transmit via the network, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, the claims of the instant invention do not identify such a specific improvement to the computer capabilities of the product customization system. As written, the instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task, personal behavior management, and mental task of a gift product customization in order to accurately convey an intention or emotion by applying it to a generic computing system. The claimed process is not demonstrating any improvement to the technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the product customization system, nor the technical process in which the computer achieves the desired outcome. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in generic computing systems to improve emotional conveyance through gift customization, e.g. commercial process, managing personal behavior, and mental process.
While Applicant argues that the invention “enable[s] a more natural interaction for a user and assist[s] in improving the precision, speed, and accuracy of the product generation system and eliminate[s] the rigidity of pre-determined products being presented independent of detailed user input” and “this practical application improves the operation of the system … through which a user can provide natural interdependent input that is by a dynamically interactive system and can obtain a product creation instruction that was not present in the technology previously” on pages 13-15 of the Remarks, Examiner respectfully disagrees that the technological improvement that achieves these solutions is set forth in the claims. The October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.”
While the specification of U.S. Provisional Application No. 62/968,547 describes the routes traversed between nodes corresponding to inputs for a given user, these claimed features do not focus on the technological aspects of the invention and are not directed to an improvement to the technology. Rather, these claimed features are using a generic computer to achieve the commercial and mental processes of product customization. The claims are not directed to how the computer is improving the accuracy or precision of the product customization recommendations over other systems because the claims do not recite, for example, how the computer determines what natural language is entered by the user, which node corresponds to that natural language input, nor what the next node is to be traversed in the path based on the previous input. Instead, the claims use generic computing elements to implement the abstract ideas of product customization, managing personal behavior, and mental process. Absent the computing elements, each of the claimed features can practically be performed in the human mind, and the addition of the additional elements does no more than generally link the abstract idea to a particular computing environment. Therefore, the claims do not recite an improvement to the technology, and the rejection is maintained.

With respect to page 16, Applicant argues “they should still be deemed patent eligible under Step 2B as they provide an improvement to user interaction systems, product generation, and product customization recommendation systems.” However, Examiner respectfully disagrees.
The 2019 PEG states that “examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept.” An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp. Pty. Ltd. v. CLS Bank Int'l., 573 U.S. 208 at 27-18, 110 USPQ2d at 1981 (2014). 
In the instant case, similar to Alice, each step of the claims “does no more than require a generic computer to perform generic computer functions,” and the recited hardware is “purely functional and generic.” Id. 573 U.S. at 225-26, 110 USPQ2d at 1984-85. Each additional element in the instant claims is recited at a high level of generality, and the combination of a computer comprising: a product customization system comprising a user interface communicatively coupled to a networked user device comprising a processor device, wherein the user interface comprises a visual interface or an audio interface, a data structure, and a remote computing device (claim 1); a non-transitory computer readable medium embodying instructions executable by a computing device, user interface comprising a visual interface or an audio interface, a first user interface of the computing device, a data structure, a second user interface of the computing device, and a remote computing device, (claim 10); or a gift product customization system comprising: a storage device comprising a data structure; a first computing device connected to a network comprising a first user interface, a second user interface, and a processor device; and a second computing device connected to the network configured to transmit via the network (claim 17) does no more than generally link product customization to a particular technological environment or field of use. The combinations of these additional elements do not go beyond the judicial exception recited. Therefore, the claims do not amount to significantly more than the abstract idea, and the rejection is maintained in this aspect.


With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments in regards to Fingerer have been considered but are not persuasive. The arguments regarding the combination of previously cited prior art, however, are persuasive. In view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 16-21 of the Remarks, Applicant argues “claims 1, 10 and 17 are patentable over the combination of cited references because the combination does not teach or suggest all of the features of the claims.” Applicant further argues “Fingerer does not appear to explicitly disclose the generation of a product name, the generation of a product description, the generation of a plurality of expenditure recommendations, or the generation of instructions.” While Examiner agrees that the combinations of Fingerer and Isaacson do not teach all of the amended claim limitations, Examiner respectfully disagrees with Applicant’s analysis of Fingerer. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). 
Applicant argues on page 18 that “a product and a template are distinctly different from each other despite both being subject to being named”, but Examiner respectfully disagrees with Applicant’s interpretation. Under broadest reasonable interpretation, the product name being generated in the instant invention can be interpreted as a template name, and the product description as the template description. The instant invention builds one or more potential (i.e., template) customized gift products for the user which include descriptions, and then it is required to transmit instructions for the creation of the actual gift product to a creator. Fingerer discloses that the computer system generates the templates for display, each of which are named, along with a description of the number and location of flowers in each template (Fingerer: figs 6-11; [0047]). Thus, the computer system in Fingerer generates the product name and description because it generates the template name and description for display. 
Furthermore, Applicant does not provide any evidence for how a template name and description of a customizable gift product is different from the product name or description of a customizable gift product recited in the claims, and Applicant’s specification does not disclose that the product name of a customizable gift product is different from a template name of a customizable gift product. The product customization system of the instant claims is not creating the physical gift product; rather, the product customization system is creating a set of instructions (i.e., template) for a creator to follow when creating the physical gift product. Therefore, under broadest reasonable interpretation, Applicant’s claimed invention is creating a product template, and Fingerer discloses generating a product name and generating a product description as recited by the instant claims. 
Fingerer further discloses generating a plurality of expenditure options based on the plurality of user inputs because each individual flower price displayed depends on the flower selected, and the total price depends on the totality of the flowers selected, which also depend on template selection (Fingerer: figs 6-11, “flower prices”, “total price”). While Examiner agrees with Applicant that Fingerer does not disclose expenditure recommendations, Applicant has amended the claims to recite options. Because Fingerer discloses flower prices based on the flowers selected, Fingerer discloses expenditure options (Fingerer: figs 6-11, “flower prices”), and whether Fingerer discloses recommendations is now irrelevant.
Fingerer also discloses generating, based on the user inputs and user selection, a set of instructions for creating the gift product because the system sends information about the user’s floral arrangement to the floral arranger system, which then sends the information to a florist for creation of the actual product (Fingerer: [0028]). The information of the user’s floral arrangement sent to the florist must at least include the locations and types of flowers because the florist would not be able to create the floral arrangement as determined by Fingerer without them. The instructions in this case are the flower type and location of each flower in the bouquet. Therefore, Fingerer discloses this feature.
Applicant further argues on pages 18-19 that “while Fingerer appears to permit a user to make selection of a bouquet, it lacks any disclosure of two or more user inputs each being responsive to respective prompts presented by the product customization system and having a second user input being related to a first user input where at least one of the respective prompts depends on a previous user input and where at least one user input of the plurality of user inputs is a natural language user input.” While Examiner agrees that Fingerer does not disclose the entire recited claim limitation, Fingerer does disclose wherein two or more user inputs of the plurality of user inputs are each responsive to respective prompts presented by the product customization system because the system in Fingerer discloses a user selecting (i.e., first user input) from flower bouquet templates (i.e., prompt), which are then used in customizing each flower (i.e., additional prompts) to add (i.e., second user input) to the template (Fingerer: figs 6-11; [0055]-[0059]). Fingerer also discloses wherein a second user input depends on a first user input, and wherein at least one of the respective prompts depends on a previous user input because each of the individual line, focal, and greenery flowers (i.e., inputs) and the location of each of those flowers (i.e., prompts) selected by the user all depend on the template selected (Fingerer: figs 6-11; [0055]-[0059]). Furthermore, each flower selected is dependent on the previous flowers selected because the system will not allow the user to combine certain flowers (Fingerer, see: [0069]). Therefore, Fingerer discloses each of the cited claim limitations discussed.
Although Fingerer does not disclose that these inputs are in natural language, Fingerer is not being relied upon to teach this feature. While Fingerer does not disclose all of the amended limitations, Spivack is being relied upon to teach the features absent in Fingerer for independent claims 1 and 10, and Spivack and Gibson for independent claim 17. It is the combination of Fingerer and Spivack that teach independent claims 1 and 10, and the combination of Fingerer, Spivack, and Gibson for independent claim 17, as discussed in the new 103 rejection. Therefore, the rejection is maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vangala et. al. (US 20200110519 A1) was used to understand methods for using node mapping in user-centric browsing applications, particularly for recommending content to a user.
Gault (2018 NPL) discusses the advantages of providing customizable products for consumers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625